Citation Nr: 0902200	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits for increased ratings for 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1966 to January 
1969.  He died in September 2003 and the appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, during the veteran's lifetime, service 
connection was in effect for residuals of left thigh wound 
with neuropathy of the femoral cutaneous nerve, and partial 
neuropathy of the medial, ulnar, and interosseous nerves of 
the right arm with arthrodesis of the right thumb metacarpal.  
While the RO sent a notice dated in December 2003, it did not 
comply with the Court's holding in Hupp.  This must be 
accomplished.

In addition, the Board notes that notice of the type of 
information and evidence necessary to establish an effective 
date for the benefits on appeal has not been provided in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Also, it appears that VA has not satisfied its duty to assist 
the appellant in obtaining evidence necessary to substantiate 
her claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  In claiming an increased rating for his 
service-connected disabilities in March 2003 prior to his 
death, the veteran indicated that he was treated at the VA 
Medical Center (VAMC) in Detroit, Michigan.  While two pages 
of treatment records dated in March 2002 and July 2002 are of 
record, none of those directly pertain to his service-
connected disabilities.  On remand, all outstanding VAMC 
treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the 
disabilities for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  Additionally, 
the notice should include an 
explanation of the information or 
evidence needed to establish the 
effective date for any benefit granted, 
as outlined by the Court in 
Dingess/Hartman.

2.	The RO should obtain the veteran's 
treatment records from the VAMC in 
Detroit, Michigan dated from September 
1993 to September 2003.  All attempts 
to locate these records should be fully 
documented in the claims folder. 

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claims.  If action remains adverse to 
the appellant, provide her and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




